Martin, J.
(dissenting):
The contract here under consideration recited that proceedings in the Supreme Court would be necessary to obtain permission *720to sell the property of the incompetent. The clause “ time is of essence ” must, therefore, be given a reasonable construction and must be read in connection with the other provisions of the contract which appear to clearly qualify that clause.
When so read, it is apparent that in case the proceedings to sell the incompetent’s property were expeditiously carried out, there being no unnecessary delays, a reasonable adjournment was contemplated, if found necessary on the day of closing.
Prior to that day the seller, through no fault on his part, was unable to complete, the court proceedings. It having been shown that the delay was through no fault of the seller, the refusal to grant an adjournment was unreasonable and hence the judgment should be affirmed.
Finch, J., concurs.
Determination of Appellate Term and judgment of the Municipal Court reversed and a new trial ordered, with costs in all courts to the appellant to abide the event.